Citation Nr: 0107359	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including skin cancer, solar keratoses, eczema, and 
intracorneal pustular dermatosis, claimed as due to exposure 
to Agent Orange.

2.  Entitlement to service connection for a left knee 
disorder, claimed as being proximately due to or the result 
of service-connected disability from residuals of right knee 
injury with arthritis.

3.  Entitlement to service connection for a disorder of the 
left hip, claimed as being proximately due to or the result 
of service-connected disability from residuals of right knee 
injury with arthritis.

4.  Entitlement to service connection for a disorder of the 
right hip, claimed as being proximately due to or the result 
of service-connected disability from residuals of right knee 
injury with arthritis.

5.  Entitlement to service connection for disorders of the 
left and right lower legs, claimed as being proximately due 
to or the result of service-connected disability from 
residuals of right knee injury with arthritis.

6.  Entitlement to service connection for a disorder of the 
left ankle, claimed as being proximately due to or the result 
of service-connected disability from residuals of right knee 
injury with arthritis.

7.  Entitlement to service connection for a disorder of the 
right ankle, claimed as being proximately due to or the 
result of service-connected disability from residuals of 
right knee injury with arthritis.

8.  Entitlement to service connection for disorders of the 
left and right feet, claimed as being proximately due to or 
the result of service-connected disability from residuals of 
right knee injury with arthritis.

9.  Entitlement to an increased rating for residuals of right 
knee injury with arthritis, currently evaluated as 10 percent 
disabling.

10.  Entitlement to an increased evaluation for postoperative 
right knee meniscectomy currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from September 1968 to 
September 1971.

The matter came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in which the regional office 
(RO) denied entitlement to service connection for disorders 
of the left knee, left and right hips, left and right lower 
legs, left and right ankles, and left and right feet.  The 
veteran has also appealed a rating decision which denied 
entitlement to service connection for skin disorders claimed 
as due to exposure to Agent Orange, including skin cancer, 
solar keratoses, eczema, and intracorneal pustular 
dermatosis.  The veteran has also appealed a rating decision 
which denied an increased rating for residuals of injury of 
the right knee with arthritis.

The issues of entitlement to service connection for a left 
knee disorder, right hip disorder, and right ankle disorder 
are the subjects of the Remand which follows this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran does not have a skin disorder that is 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

3.  The record contains no competent medical evidence 
indicating a nexus between the veteran's current disability 
from a skin disorder and exposure to herbicide agents during 
his service in Vietnam.

4.  The record contains no competent medical evidence that 
the veteran has current disability from disorders of the left 
hip, left and right lower legs, left ankle, and left and 
right feet which is proximately due to or the result of his 
service-connected disability from residuals of right knee 
injury with arthritis.

5.  The veteran's right knee disorder is manifested by X-ray 
findings of degenerative changes with limitation of flexion 
to 90 degrees, and pain with prolonged walking or standing, 
without more than slight recurrent lateral instability or 
subluxation.


CONCLUSIONS OF LAW

1.  A skin disorder, including skin cancer, solar keratoses, 
eczema, and intracorneal pustular dermatosis claimed as 
chloracne, due to exposure to Agent Orange was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Left hip, left and right lower legs, left ankle, and left 
and right foot disorders were not incurred in or aggravated 
by service and are not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303. 3.310 (2000). 

3.  Right knee instability is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5257 (2000).

4.  Residuals of right knee injury with arthritis are no more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2000); 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97). 

5.  Postoperative right knee medial meniscectomy is no more 
than 110 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, Diagnostic Code 5259 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); require VA to assist the veteran in the 
development of his claim.

I.  Service Connection for a Skin Disorder Claimed as 
Chloracne

The veteran contends that he has a skin disorder as a result 
of exposure to Agent Orange during his service in Vietnam.  
He testified in November 1997 that he first noticed a skin 
problem in the mid 1970s.  He first sought treatment for the 
skin disorders in the 1980s.  He testified before the 
undersigned member of the Board that he has rashes on his 
body and blisters on his hands.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  A disease associated with exposure 
to certain herbicide agents and listed in 38 C.F.R. 
§ 3.309(e) (2000) will be considered to have been incurred in 
service under the circumstances outlined in 38 C.F.R. 
§ 3.307(a)(6) even though there is no evidence of such 
disease during the period of service.

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders that have been positively associated with Agent 
Orange or other herbicide exposure are chloracne or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda (PCT), acute and subacute peripheral 
neuropathy, Hodgkin's disease, non-Hodgkin's lymphoma, 
respiratory cancers, prostate cancer, multiple myeloma, and 
soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2000).

For the reasons discussed below, the Board finds that the 
veteran does not have a skin disorder which may be presumed 
to be due to exposure to Agent Orange.

In this case, the record contains no medical evidence that 
the veteran had a skin disorder during his active military 
service.  Service medical records, including the report of 
the veteran's medical examination for separation from 
service, show no complaints, diagnoses, or treatment for a 
skin disorder.  Private medical records show that the veteran 
was treated during the period from March 1989 to March 1996 
for skin disorders variously diagnosed as precancerous 
lesion, solar keratoses, actinic keratoses, scalp 
folliculitis, eczema, dishidrotic eczema, seborrheic 
dermatitis, and intracorneal pustular dermatosis.  However, 
none of such records document a diagnosis of chloracne or any 
other skin disorder which has been recognized as related to 
exposure to herbicide agents used in Vietnam.  Further, none 
of such records suggest a nexus between the veteran's current 
disability from a skin disorder and his exposure to Agent 
Orange during his active military service.

Although the record shows that the veteran has current 
disability from skin disorders variously diagnosed as 
precancerous lesion, solar keratoses, actinic keratoses, 
scalp folliculitis, eczema, dyshidrotic eczema, seborrheic 
dermatitis, and intracorneal pustular dermatosis, it does not 
contain competent medical evidence that current skin 
disability is due to exposure to herbicide agents during 
service or any other incident of service.

The veteran's service personnel records show that he had 
service in the Republic of Vietnam during part of his active 
duty service.  However, he has not presented evidence that he 
has ever been diagnosed with any of the presumptive diseases 
associated with exposure to Agent Orange or other herbicide 
agents.  Furthermore, the Secretary of VA has formally 
announced that a presumption of service connection based on 
exposure to herbicide exposure in Vietnam is not warranted 
for any condition other than those for which the Secretary 
has specifically determined a presumption of service 
connection is warranted.  See 59 Fed.Reg. 341 (Jan. 4, 1994); 
61 Fed.Reg. 41442 (Aug. 8, 1996).

Nonetheless, the veteran may still prevail in his claim 
regarding a skin disorder if he can present competent 
evidence showing a nexus between herbicide exposure during 
service and his development of a skin disorder.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, the 
record contains no medical opinion linking any current skin 
disorder to such herbicide exposure.  The veteran's own 
assertions that he has a skin disorder that is related to 
exposure to Agent Orange in Vietnam are not competent in the 
absence of evidence that he has the expertise to render a 
medical opinion about the diagnosis and etiology of his 
current skin disorder.  See Espiritu v. Derwinski,  2 Vet. 
App. 429 (1992).

The Board has reviewed the entire record, including the 
transcript of the veteran's testimony at the December 2000 
hearing before the undersigned member of the Board.  In the 
absence of medical evidence that the veteran has a disease 
which gives rise to the presumption of service connection, 
and in the absence of evidence that indicates a relationship 
between his herbicide exposure and the development of the 
claimed skin disorders, the Board concludes that service 
connection for a skin disorder, including skin cancer, solar 
keratoses, eczema, and intracorneal pustular dermatosis, 
claimed as due to exposure to Agent Orange, is not warranted.  
We also note that the veteran has not claimed that the skin 
disorder was associated with combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 are not applicable.  

II.  Service Connection for Left Hip, Left and Right Lower 
Legs, Left Ankle, Left and Right Feet

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).

The veteran contends that he has current disability from 
disorders of the left hip, left and right lower legs, left 
ankle, and left and right feet which is proximately due to or 
the result of his service-connected right knee disability.  
However, the record contains no competent medical evidence 
which supports his assertions.  Further, the veteran has not 
identified any possible source of medical records which would 
support his contentions as to the claimed disorders discussed 
immediately above.  His own assertions are not competent in 
the absence of evidence that the veteran has the expertise to 
make medical diagnoses or render opinions of the etiology of 
the claimed disorders.  See Espiritu, supra.

Without competent medical evidence which suggests that the 
veteran has current disability from disorders of the left 
hip, left and right lower legs, left ankle, and left and 
right feet which is proximately due to or the result of his 
service-connected disability from residuals of right knee 
injury with arthritis, service connection for such claimed 
disorders must be denied.

The Board notes that the veteran's claims were denied by the 
RO based on a finding that such claims were not "well 
grounded."  There has been a significant change in the law 
during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or, as here, filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, in this case, the Board finds that the veteran is 
not prejudiced by the Board's deciding the case on the merits 
after the RO's finding that the claim is not well grounded.  
First, the RO has assisted the veteran in developing his 
claim by obtaining all records identified by the veteran 
which he asserts are pertinent to the claims being herein 
denied.  The veteran has not advised the RO of the existence 
of additional sources of evidence which supports his claims.  
Further, the RO has provided the veteran a VA examination.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record 
contains no evidence which supports the claims for secondary 
service connection for disorders of the left hip, left and 
right lower legs, left ankle, or left, or right foot.  In 
particular, this Board Member discussed the need for 
additional evidence and suggested the type of evidence that 
should be submitted.  The Board Member specifically left the 
file open for 60 days.  The veteran did submit additional 
evidence.  However, the additional evidence fails to 
establish the existence of current disability or a 
relationship to the service connected right knee disorder.

III.  Increased Rating For Right Knee Injury with Arthritis

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

In a March 1971 rating decision, the RO granted service 
connection for residuals of injury of the right knee and 
assigned a rating of zero percent utilizing Diagnostic Code 
5257.  Under that diagnostic code, impairment of the knee 
other than ankylosis is rated based on recurrent subluxation 
or lateral instability, and ratings of 10, 20, or 30 percent 
are assigned where such symptoms classified as slight, 
moderate, or severe, respectively, are manifested.  Pursuant 
to a claim filed in February 1995, the rating was increased 
to 10 percent for residuals of injury of the right knee with 
arthritis.  The 10 percent rating has remained in effect 
since February 1995.

The claim for an increased rating for right knee disability 
which is the subject of this appeal was filed in September 
1997.  The record contains little medical evidence on which 
to base an evaluation of the veteran's right knee disability 
within one year prior to September 1997.  However, an X-ray 
taken during a VA examination in May 1995 showed mild 
degenerative changes with slight relative narrowing of the 
medial joint space and marginal spurring from the distal 
femur and proximal tibia.  A note of private treatment dated 
in April 1997 indicated that the X-rays of the right knee did 
not show significant change from prior X-rays.  On 
examination, the right knee was very tender and crepitant, 
with some limited flexion.

During a VA examination in June 1998, the veteran gave a 
history of right knee surgery after an in-service injury.  
His current complaints were of stiffness, swelling, and loss 
of strength in the right knee.  On examination, the knee 
showed no swelling, effusion, or localized tenderness.  
Patellar crunching was absent.  There were two well-healed, 
nontender, vertical scars-one just medial to the patella, 
the other in the middle of the medial aspect of the knee 
joint.  Range of motion was described as full, with zero 
degrees of extension and 120 degrees of flexion, without 
pain, discomfort, hesitancy, or slowness.  Anterior draw sign 
and McMurray's sign were absent.  X-rays of the right knee 
showed considerable degenerative disease and broad-based 
exostosis projecting from the posterior aspect of the distal 
femoral shaft.  The examiner who conducted the clinical 
examination reported a diagnosis of arthritis of the right 
knee, objectively and functionally normal.

In September 1998, an examination disclosed a range of motion 
from zero to 135 degrees.  There was a 2+ Lachman's tests, 
intact ligaments, and a positive drawer sign.  An examination 
report by a private physician dated in September 1998 
documents findings of tenderness, erythema, and joint 
swelling in the right knee.  The reported diagnosis was post-
traumatic arthritis of the right knee.  There was a mild 
antalgic gait.  A magnetic resonance imaging (MRI) of the 
veteran's right knee in October 1998 showed prominent 
degenerative spurring with narrowing of the medial aspect of 
the knee joint.  When examined by a private physician in 
November 1998, the veteran complained of right knee pain.  
His right knee had a large Baker's cyst and effusion.  Range 
of motion was from five to 120 degrees.

The veteran was examined by a private physician in November 
2000.  His complaints were of pain, stiffness, weakness, and 
locking in the right knee, with recurrent subluxation.  The 
veteran was using a right knee brace and cane.  He limped to 
support his right knee.  According to the examiner, the right 
knee was unstable and weak.  There was abnormal movement and 
swelling.  Range of motion was limited to 90 degrees of 
flexion with pain.  Extension was -10 degrees.  Drawer test 
and McMurray's test were abnormal.  Range of motion was 
limited because of pain, weakness, lack of endurance and 
incoordination.  X-rays showed moderate degenerative changes 
with bony exostosis at the posterior medial aspect of the 
knee.  The diagnosis was status post medial meniscectomy of 
the right knee with moderate degenerative joint disease and 
bony exostosis of the posterior medal aspect, causing pain, 
limitation of motion, instability, swelling, and weakness.

The Board has reviewed the entire record and finds no 
evidence that the veteran's disability from residuals of 
right knee injury with arthritis is manifested by more than 
slight recurrent lateral instability or subluxation.  Recent 
examinations have shown that the knee joint is unstable, but 
not more than slightly so.  The record contains no clinical 
finding that the veteran has had recurrent dislocation of the 
knee joint.  Therefore, the Board concludes that the criteria 
for a rating in excess of 10 percent pursuant to Diagnostic 
Code 5257 have not been met.  The Board is aware that the RO 
amended the veteran's evaluation to reflect a 10 percent 
rating under Diagnostic Code 5010 and a separate 10 percent 
rating under Diagnostic Code 5259.  In fact, he is not 
currently rated under Diagnostic Code 5257.  However, 
although there is evidence of intact ligaments, the September 
1998 VA examination disclosed a positive drawer sign and a 
positive Lachman's test.  Based on this evidence we are 
unable to conclude that there is no instability.

The Board has considered the veteran's knee disabilities in 
the context of other diagnostic codes pertinent to rating 
knee disorders in order to determine if a higher rating is 
assignable pursuant to such other codes.  Diagnostic Codes 
5260 and 5261 contemplate knee disability based on limitation 
of flexion and extension, respectively.  Under Diagnostic 
Code 5260, a 10 percent rating is assigned when flexion is 
limited to 45 degrees.  Higher evaluations may be assigned 
for greater degrees of limitation of flexion.  A 10 percent 
rating may also be assigned pursuant 
to Diagnostic Code 5261 if extension of the leg is limited to 
10 degrees.  Higher evaluations are warranted for higher 
degrees of limitation of extension.  In this case, the 
veteran does not have compensable right knee disability based 
exclusively on limitation of motion.

Even without compensable limitation of motion in his knees, 
the veteran might be entitled to a compensable rating if 
there were X-ray findings of arthritis and some associated 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2000).  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2000).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. 
 § 4.14.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97, held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Coded 5003, degenerative 
arthritis, established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  However, 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.

In this case, the record contains X-ray findings that the 
veteran's right knee has arthritis due to the in-service 
trauma.  Furthermore, flexion in the knee, was limited in 
June 1998, when clinical findings showed flexion of 120 
degrees.  More recently, flexion was shown to be limted to 90 
degrees.  During the pendency of this appeal, the arthritis 
was been described as moderate.  Although the related 
limitation is not compensable under the schedular standards 
of 5260 and 5261, such manifestations are compensable 
pursuant to the regulations, case law, and authorities 
discussed above.  Therefore, the Board concludes that the 
veteran is entitled to a separate rating of 10 percent 
pursuant to Diagnostic Code 5010 based on X-ray findings of 
arthritis and objective clinical findings of limitation of 
motion.  See 38 C.F.R. § 4.59.

The Board has considered the veteran's written statements and 
testimony.  Such statements are further evidence that the 
veteran's right knee is painful and that the knee symptoms 
restrict his activities.  However, as discussed above, 
schedular rating of the disability must be based on clinical 
findings such as degrees of limitation of motion, lateral 
instability or subluxation, and X-ray findings of arthritis.  
The ratings schedules are deemed to adequately compensate the 
veteran for the industrial impairment associated with his 
disability picture.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§  4.1, 4.2, 
4.41 (2000).  The Court has held that pursuant to 38 C.F.R. 
§ 4.40 the Board must consider and discuss the impact of pain 
in making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Section 4.40 provides in part that 
functional loss may be due to pain, as supported by adequate 
pathology, and as evidenced by the visible behavior of the 
claimant undertaking the motion.  The section also provides 
that weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, during the most recent VA examination, the 
veteran's chief complaints were of right knee pain, 
stiffness, occasional swelling, and weakness.  While his 
right knee has less flexion than normal, no more than slight 
instability or loose motion was noted which would justify a 
rating in excess of 10 percent under Diagnostic Code 5257 or 
5259.  However, there is objective evidence that the 
veteran's right knee is painful with use.  This conclusion is 
supported by the medications that he was reported to be 
taking and by X-rays findings of degenerative changes.  
However, the associated disability is adequately compensated 
by the separate 10 percent rating under Diagnostic Code 5010.  
That code contemplates disability from pain associated with 
arthritis.  The veteran's functional impairment associated 
with the arthritis is minimal and warrants no more than the 
10 percent.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Otherwise, the lower rating will be assigned.  With respect 
to the veteran's right knee, his disability picture from 
residuals of knee injury with arthritis does not more closely 
approximate the criteria for the next higher schedular rating 
of 20 percent under Diagnostic Code 5257.  As discussed 
earlier, the most current medical evidence does not show that 
the knee has more than slight lateral instability or 
subluxation.  Nor is there evidence that the knee has the 
degree of limitation of motion that would approximate the 
criteria for a 20 percent schedular rating under the other 
codes considered in this decision.

To the extent that the RO determined that there were 
sufficient manifestations to warrant a 10 percent evaluation 
and no more under Code 5259, we agree.  Neither the objective 
evidence nor the subjective evidence establishes that the 
dislocated cartilage causes frequent episodes of locking pain 
and effusion.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher schedular ratings are 
provided where there is moderate recurrent lateral 
instability or subluxation of the knee or limitation of 
flexion of 30 degrees, or limitation of extension to 15 
degrees, but the medical evidence reflects that such 
manifestations of knee disability are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required recent hospitalization for his right knee disorder, 
nor is it shown that he requires frequent treatment of such 
disorder or that it otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Finally, there is no evidence 
that the impairment resulting solely from the veteran's right 
knee disorder warrants extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.  The RO's failure to discuss 
extraschedular consideration and to refer the claim for 
assignment of such a rating as provided in the regulation was 
not prejudicial to the appellant in light of the Board's 
findings on that issue.


ORDER

Service connection for a skin disorder, including skin 
cancer, solar keratoses, eczema, and intracorneal pustular 
dermatosis, claimed as due to exposure to Agent Orange, is 
denied.

A 10 percent evaluation for right knee instability is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits. An increased evaluation for 
right knee arthritis is denied.  An increased evaluation for 
right knee meniscectomy is denied.

Service connection for disorders of the left hip, left and 
right lower legs, left ankle, and left and right feet, 
claimed as proximately due to or the result of the veteran's 
service-connected disability from residuals of right knee 
injury with arthritis, is denied.


REMAND

The veteran has submitted medical evidence which suggests 
that he has current disability from a left knee, right hip, 
and right ankle disorder which is related to his service-
connected knee impairment.  In notes of private treatment 
dated in December 1998, an orthopedist recorded his 
impression that the veteran had "compensatory pain" in his 
right ankle, right hip, and left knee which was caused by 
degenerative joint disease of the right knee.  In a letter 
dated several days later, the same orthopedist stated that it 
was "very common" for degenerative joint disease of a knee 
to cause "compensatory problems."  According to the doctor, 
the veteran was currently experiencing such problems with 
pain and swelling in his right ankle, right hip, and left 
knee.  It was the doctor's opinion that such complaints were 
a direct result of the veteran's right knee disorder.

However, other evidence suggests that the veteran does not 
have disorders of the left knee, right hip, or right ankle.  
In an examination report dated in November 2000, a physician 
noted that both of the veteran's hips, both ankles, and his 
left knee were normal, with full range of motion, without 
pain, fatigue, weakness, lack of endurance, or 
incoordination.

In order to assist the veteran in the development of his 
claim for secondary service connection for disorders of the 
left knee, right hip, and right ankle, a remand is necessary 
for conduct of a current VA examination. 

The veteran testified that he was granted disability 
retirement from his job with the State of Georgia.  He is 
also receiving disability compensation administered by the 
Social Security Administration.  The records associated with 
his application for such benefits may be probative of his 
claims for service connection for disorders of the left knee, 
right hip, and right ankle.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
disorders of the left knee, right hip, 
and right ankle.  The RO should take all 
necessary steps to obtain any pertinent 
records which are not currently part of 
the claims folder and associate them with 
the claims folder.

2.  The RO should obtain records 
associated with the veteran's application 
for disability retirement benefits from 
the State of Georgia and associate them 
with the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
SSA disability benefits, including the 
medical records relied upon concerning 
that claim.

4.  When this development is completed, 
the RO should undertake such further 
development as is warranted.  In 
particular, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
left knee, right hip, and right ankle 
disorders, if any.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
describe any associated disability.  The 
examiner should express an opinion 
whether any disability identified is 
related to the veteran's service-
connected right knee arthritis, and, if 
so, described the degrees of associated 
disability.  A discussion of the facts 
and the medical principles involved will 
be of considerable assistance to the 
Board. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  The appellant is advised that if he 
can obtain and submit additional evidence 
which supports his claims, he should do 
so.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
service connection for disorders of the 
left knee, right hip, and right ankle.	

If any benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



